Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims  30-35, 39-50 submitted on 12/11/120 are pending.
Election/Restriction
This application contains claims directed to the following patentably distinct species of the claimed invention: Group I	Claims  30-35, 45-50 directed to method of  hydrolyzing an ester by  using first enzyme which is mutant BstE esterase and/ or further second enzyme  selected from alcalase, esperase or savinase CPC C12P 7/26. 
Group II	Claims 39-44 directed to  A polypeptide, comprising an amino acid sequence having at least two amino acid substitutions relative to SEQ ID NO: 2, wherein the amino acid sequence comprises a first mutation of T25H, and a second mutation of L92H.CPC C12N 9/0036.

These inventions are different or distinct for the following reasons.Inventions  II, and  I   product and process   of use of the product.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case product of group II can be used to make antibody.

Species selection Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for a third mutation from C115S, C115A, K121R, K121Y, K121H, K121D, K121L, K121T, K121A, K121N, E123T, M126F, M126V, M126I, M126Q, M126N, K164S, L166N, L166M, L166I, L166T, L166A, I170N, I170Q, I170V, I170T, I170A, D172N, M194A, M194L, I195G, I195A, I195V, and K215N as shown in claims 40-42  such as may elect  a third mutation of K121R for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Each species (specific limitations such as comprising a specific residue at specific positions) claimed would have to be individually searched with different search strategy to determine if any art identified by searching the genus of claims is within the elected SEQ ID NO: 2.


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is advised that a reply to this requirement must include an identification of the species that is elected consonant with this requirement, and a listing of all claims readable thereon,  including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 
The groups have acquired separate status in the art and separate fields of search.Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:(a) the inventions have acquired a separate status in the art in view of their different classification;
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652